By LIPSCOMB, C. J.
The action is founded on the written instrument, signed by the plaintiff in error, whereby he promises to pay the defendant in error @1300, on the delivery of possession of the land, for value received. The declaration sets out that Childress was the rightful owner of the plantation described in the instrument; that he had sold it tp the maker of the said note; that on the 8ih of February, 1828, full and peaceable possession was given of the same, and that it was received by MeGehee. There was no plea filed, and judgment was entered up by *509default on the note, with interest from the time when the defendant obtained possession. We cannot see the least ground for supposing that the judgment by default ought to have been interlocutory in this case, as contended for by the plaintiff in error. On the happening of the com tingeney named in the note, it became an absolute pro\ mise to pay the sum mentioned; and after the default,! there was no necessity for an inquiry of damages. The judgment by default admitted the plaintiff’s cause of action as laid in his declaration.
Judgment affirmed.